Citation Nr: 0317381	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  91-47 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C. § 1151.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The veteran had had active duty from February 1946 to 
February 1949.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In March 2003, the appellant proffered additional evidence 
and argument through counsel.  In July 2003 through her 
representative, the appellant submitted a waiver of initial 
consideration of the evidence by the RO, conditioned upon the 
location of the claims folder at the time of its receipt:  
the appellant essentially waived initial RO consideration of 
the material, if the claim was presently before the Board.  
Having reviewed these materials in light of the record and 
the applicable law, the Board has determined that this matter 
must be remanded as discussed below. 

Further in July 2003, the appellant through her 
representative submitted a request for expedited 
consideration of this matter.  The Board's action in 
remanding this claim effectively moots consideration of the 
request for expedited consideration.  


REMAND

The appellant contends that the veteran's death while 
hospitalized in a VA medical facility was caused by VA.  Her 
claim is based upon the provisions of 38 U.S.C.A 
§1151.

The provisions of the basic statute and its implementing law 
have undergone substantial change during the pendency of the 
appellant's claim.  In substance, the provisions applicable 
to this appeal under 38 U.S.C.A. § 1151 mandate that where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), it was held that 
VA's interpretation of 38 U.S.C. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow.  It was held 
that the statutory language of 38 U.S.C.A. § 1151 simply 
required a causal connection between VA hospitalization and 
additional disability, and that there need be no 
identification of "fault" on the part of VA.  The Supreme 
Court further found that the then implementing regulation, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect the 
regulation's inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 
§ 1151 simply then required a causal connection between VA 
medical treatment and additional disability, but that not 
every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision. The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

Although amendments to both the statute and its implementing 
regulations have been enacted, because the appellant's claim 
was received prior to these revisions, she is entitled to 
have this matter adjudicated under the more-favorable, 
earlier interpretation of the law as is stated above.  See 
Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (Observing that when a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so).   

The record reflects that on April 4, 1991, the veteran was 
admitted to a VA medical facility for progressively worsening 
shortening of breath.  The hospital summary report dated on 
April 29, 1991 reflects that the veteran had been diagnosed 
as having chronic obstructive pulmonary disease, 
hypertension, a seizure disorder and "chest pain."  Upon 
admission, the veteran was treated with nebulizers and an 
increased in steroid therapy.  Early the next morning 
following admission, he was found face down in his room 
without a pulse and not breathing.  Resuscitative measures 
failed and the veteran expired.  

The pathologic summary of the autopsy report revealed the 
cause of death to be a "rapid deterioration of an already 
severe chronic obstructive pulmonary disease, predominately 
emphysema."  The summary further reflects that although 
severe coronary artery disease was present, there was no 
evidence of myocardial infarction.  An autopsy of the head 
and brain were not accomplished at the appellant's request.  

As is noted above, in support of her claim in March 2003, the 
appellant proffered the report of Calvin Schuler, M.D.  In 
substance, Dr. Schuler opined that from his review of the 
record, the veteran's care did not meet the standard of care 
accepted in the medical community at the time of death in 
1991.  

As noted by the appellant through her representative, during 
the pendency of this matter, the Veterans Claims Assistance 
Act (VCAA) was enacted.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Among its directives, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

As noted through her representative, the appellant has not 
been apprised of what evidence would be necessary to 
substantiate the claims, as well as informed of the specific 
assignment of responsibility for obtaining such evidence in 
accordance with the VCAA.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Further, because Dr. Schuler's report, as well as the 
question of whether the veteran's death was caused by any VA 
treatment afforded him during the April 1991 hospitalization 
involves a medical determination, this matter will be 
remanded for further development of the evidence.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (Observing that in its decisions, VA  Board 
may not rely upon its own unsubstantiated medical opinion).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) are satisfied to the extent 
required by law.  The actions of the RO 
must include, but are not limited to, 
notifying the appellant of the 
information and evidence necessary to 
substantiate the claim and explaining to 
the appellant what portion of the 
evidence is to be obtained by VA and what 
portion must be provided by the 
appellant.

Contemporaneous with the above, the RO 
should ascertain if the appellant is in 
possession of, or is aware of the 
existence of any relevant VA, non-VA, or 
other medical opinions or other 
information relative to the claim that is 
not evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder. 

2.  The RO should then arrange to have 
the veteran's claims file to be examined 
by an appropriately qualified physician, 
who must respond to the inquiry:  given 
the medical evidence of record and the 
February 2003 opinion of Dr. Schuler, was 
the veteran's death: 

(a) causally related to the VA 
treatment; 

(b) merely coincident with that 
treatment; 

(c) the natural progress of the 
disease for which 
the VA medical treatment was 
authorized; or 

(d) the necessary consequence that 
is, the certain or near certain 
result of the VA medical treatment.

The physician must provide a 
comprehensive statement of the medical 
bases for his or her opinion.  If the 
physician is unable to provide a response 
without resort to speculation, he or she 
should so state.  A copy of this remand 
must be reviewed by the physician in 
conjunction with the examination of the 
claims folder, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, including the 
conduct of any other additional VA 
medical inquiries, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO should 
review and readjudicate the claims.  If 
any such action does not resolve the 
claims, the RO shall issue the appellant 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

In particular, the RO is advised that it should ensure that 
any medical opinion generated as a result of this remand 
contains a complete and comprehensive response to the inquiry 
posed above.  Failing such a complete and comprehensive 
response, the claims folder will be remanded to the RO for 
further inquiry.  See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



